Citation Nr: 0610129	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  94-28 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to an increased disability evaluation for 
post-traumatic stress disorder (PTSD) effective prior to 
November 7, 1996, currently evaluated as 30 percent 
disabling.

2. Entitlement to an increased disability evaluation for PTSD 
effective as of November 7, 1996, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Bryan M. Ramsey, Attorney


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
March 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied an evaluation in excess of 
10 percent for PTSD. During the tendency of the appeal, a 30 
percent evaluation was assigned, effective from July 1993.

In a January 2001 decision, the Board denied entitlement to 
an evaluation in excess of 30 percent for PTSD, prior to 
November 7, 1996; and entitlement to an evaluation in excess 
of 30 percent for PTSD, effective November 7, 1996. The 
appellant appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court). In a November 2004 
decision, the Court vacated the January 2001 Board decision 
and remanded the matter back to the Board for development 
consistent with the Court's decision.

In July 2005, the Board REMANDED this case to the RO for 
further development to the Appeals Management Center (AMC), 
in Washington, DC. It is now again before the Board for 
further appellate consideration.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

Review of the record reveals a January 2001 clinical note 
that states that the veteran received treatment for his 
psychiatric symptoms at the VA outpatient clinic in Sandusky, 
Ohio.  No clinical records from this facility are currently 
in the claims folder.  The Board notes that this is 
significant because records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file. See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992). VA is required to obtain these 
records. See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. 
§ 3.159(b-c) (2003).  

The veteran and his representative essentially contend that 
the veteran's PTSD has worsened in recent years and warrants 
an evaluation in excess of the 30 percent rating currently 
assigned.  The Board notes that the veteran was last afforded 
a VA psychiatric examination in April 2000.  In view of the 
complaints of worsening symptoms and the long period of time 
that has elapsed since the veteran's most recent VA 
examination, it is the Board's opinion that a current 
psychiatric evaluation should be conducted prior to further 
appellate review of the veteran's claim for an increased 
rating for his psychiatric disability.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain copies of all 
clinical records documenting all the 
veteran's reported psychiatric 
treatment at the VA outpatient facility 
in Sandusky, Ohio.  

2.	Schedule the veteran for a VA 
psychiatric examination to determine 
the current level of impairment due to 
the service-connected PTSD. The 
veteran's claims file must be made 
available to the examiner for review 
and it should be reported in the 
examination report that such a review 
was conducted.  The examiner should 
report current symptoms attributable to 
PTSD, and the effect of PTSD on the 
areas of work, family relations, 
judgment, thinking, and mood. The 
examiner should also report a current 
GAF score attributable, if possible, 
solely to PTSD.  

3.	Then, the RO should re-adjudicate the 
veteran's current claims. If the 
benefit sought remains denied the 
veteran should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond. The case should then be 
returned to this Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


